Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-17-00680-CV

                            IN THE INTEREST OF A.J.M., a Child

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02783
                      Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order terminating the
parental rights of A.M. as to the child A.J.M. is AFFIRMED. The State’s motion to show cause
on authority to appeal and to show whether the appeal is frivolous is DENIED. It is ORDERED
that no costs be assessed against appellant in relation to this appeal because appellant qualifies as
indigent under TEX. R. APP. P. 20.

       SIGNED March 28, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice